55 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
There is a typo in the phrase “a canister fixation feature connected to the band and arranged for fixation of the air separation module to a vehicle structure and to support the cannister” (Emphasis added).   
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 12 depends on cancelled claim 9. Claim 14 depends on cancelled claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, claims 12 and 14 are interpreted to depend on claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–5 are rejected under 35 U.S.C. 103 as being obvious over Kang et al., KR 2018 0049598 A (“Kang”)1 in view of Scott et al., US 2008/0190082 A1 (“Scott”). 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Peacos, III et al., US 2016/0184761 A1 (“Peacos, III”). 
Claims 7–8 are rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott, Peacos, III and Mullin et al., US 2017/0074699 A1 (“Mullin”). 
Claims 12 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Gillespie et al., US 5,410,999 A (“Gillespie”). 
Claims 13–14 are rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott, Peacos, III and Fall et al., US 2006/0201872 A1 (“Fall”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott. 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Lenn et al., US 2018/0087698 A1, (“Lenn”). 
Regarding Claim 1:
It is noted that the limitation of “arranged for fixation of the air separation module to a vehicle structure and to support the canister” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Kang discloses an air separation module (i.e., nitrogen separator as shown in Fig. 3), Kang Fig. 3, p. 2) comprising:
a canister (i.e., body tube 100) having an inlet end (i.e., inlet pipe 20), Id. at Fig. 2, p. 3, an axially opposite outlet end (i.e., nitrogen discharge pipe 310), Id., and an oxygen- enriched air flow fraction outlet port (i.e., oxygen discharge pipe 220) between the inlet end 210 and the outlet end 310 of the canister 100, Id. the cannister including an exterior (i.e., exterior of body tube 100); Id.
a separator (i.e., hollow fiber membrane module 400) supported within the canister 100 and configured to separate a compressed air flow into an oxygen-depleted air flow fraction (i.e., nitrogen gas) and an oxygen-enriched air flow fraction (i.e., oxygen gas), Id. at Fig. 3, p.3, provide the oxygen-depleted air flow fraction to the outlet end of the canister 310, and divert the oxygen-enriched air flow fraction to the oxygen-enriched air flow fraction outlet port 220; Id. 
and a band (i.e., clamp 610) fixed to the canister 100, the band 610 extending circumferentially around the exterior of the cannister 100. Id. at Fig. 2, p. 3. 
Kang also discloses the claimed limitation of that a canister fixation feature (Kang’s mounting ends 613) connected to the band 610 and arranged for fixation of the air separation module to a vehicle structure. Kang Fig. 2, p. 4.  Kang’s mounting ends 613 supports the canister as mount by definition, means a “support” for a piece of equipment. 
Kang does not disclose that the band 610 extends about the separator at a location axially between the oxygen-enriched air flow fraction outlet port 220 and the inlet end of the canister 210 to support the air separation module.
Similar to Kang, Scott is directed to gas separation canisters. Scott Fig. 1, [0215]. Scott discloses a band (i.e., interlock mechanism 270) located between an inlet (i.e., inlet tube 5) and a side outlet port 7. Scott Fig. 1, [0215]–[0216]. It would have been obvious for Kang’s band 610 to be located between oxygen-enriched air flow fraction outlet port 220 and the inlet end of the canister 210 as disclosed by Scott because such location is recognized in the canister art as being suitable for canister bands). Additionally, the instant disclosure fails to teach that the location of the band is critical to the operation of the claimed air separation module.  Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because shifting the position of the starting switch would not have modified the operation of the device. MPEP 2144.04(VI)(C).
Regarding Claim 2:
Kang discloses that the air separation module of claim 1, wherein the band 610 and the canister 100 are formed as a one-piece canister body as the clamp 610 function to fasten closing caps to the body tube to form an airtight unitary separation module. Kang Fig. 1, p. 1. 
Regarding Claim 3:
Kang discloses that the air separation module of claim 1, wherein the band 610 is fastened to the canister 100 (i.e., by clamping). Kang Fig. 1, p. 1.
Regarding Claim 4:
Kang discloses that the air separation module of claim 1, wherein the band is bonded to the canister by clamping force. Kang Fig. 1, p. 1. 
Regarding Claim 5:
Kang discloses that the air separation module of claim 1, wherein the canister 100 has a canister inlet flange (i.e., inlet side closing cap 200) and an axially opposite canister outlet flange (i.e., nitrogen outlet side closing cap 300). Kang Fig. 2, p. 3. 
Kang does not disclose that the band 610 is evenly spaced between the canister inlet flange 200 and the canister outlet flange 300.
However, Kang discloses that the clamps 610 and 620 are further provided with mounting ends 613 and 623 so that the nitrogen separator can be fixedly mounted at a specific position. Kang Fig. 2, p. 4. It would have been obvious to include a third clamp 610 or 620 with a mounting end 613 or 613 at the middle of the canister to increase mounting stability. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B). With this modification, the band 610 would be envenly spaced between the canister inlet flange 200 and the canister outlet flange 300. 
Regarding Claim 6:
Kang does not disclose a supply conduit fluidly coupled to the outlet end of the canister that is supported by the canister. 
In the analogous art of canister modules for air separation systems, Peacos, III discloses a supply conduit 124 fluidly coupled to the outlet end of the canister (i.e., nitrogen rich outlet at second end cap 120). Peacos, III Fig. 1B, [0012]. Peacos, III also discloses that the supply conduit 124 is support by the canister 116 as best shown in Fig. 1B. Id. Peacos, III also discloses that the supply conduit 124 is configured to supply and control the flow of nitrogen rich air from the canister to the fuel tanks of an aircraft. Id. at Fig. 1B, [0013]. The instant applicant also discloses that its supply conduit 106 fluidly connects the air separation module 100 to the fuel system 12 to provide thereto the oxygen depleted air flow fraction 18. Specification dated Dec. 11, 2019 (“Spec.”) p. 7. It would have been obvious to include Peacos, III’s supply conduit 124 to supply nitrogen to the fuel tank as a supply conduit is known in the art to serve as a fluid connection between the air separation module and fuel system. 
Regarding Claim 7:
Kang as modified does not disclose that the band 601 includes a standoff. Kang as modified also does not disclose that the supply conduit 124 is supported by the standoff. 
However, Peacos, III discloses a standoff (i.e., fitting or retaining member 142). Peacos, III Fig. 1B, [0014]. It would have been obvious to include the Peacos, III’s retaining members 142 in modified Kang such that Peacos, III’s outlet conduit 124 could be attach to Kang’s canister 100 as discussed in claim 6. With this modification, Peacos, III’s retaining member 138 would be supporting Peacos, III’s supply conduit 124 on Kang’s canister 100. 
This modification does not disclose Peacos, III’s retaining member 142 is included on Kang’s band 610. 
In the analogous art of pipe retainers, Mullin discloses retainer 216 disposed on clamps 214 and used to connect a canister 212 with a pipe 210. Mullin Fig. 5, [0026]. It would have been obvious to replace Peacos, III’s retaining member 142 with Mullin’s retainer 216 and clamps 214 as both are known in the canister attachments art as being suitable to attach a pipe to a canister. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2143(I). With this modification, Mullin’s clamp 214 would be the band and Mullin’s retainer 216 would be the standoff. 
Regarding Claim 8:
As discussed in claim 7, Mullin’s retainer 216 and clamp 214 could substitute Peacos, III’s retaining member 142 to support Peacos, III’s supply conduit 124. With this modification, Mullin’s clamp 214 would be “a band member extending about Kang’s canister 100 that supports Peacos, III’s supply conduit 124. 
For the limitation of the band member 214 located between the oxygen enriched air flow fraction outlet port and the band, modified Kang does not specifically disclose the location of the band member 214. However, Peacos, III disclose its retaining member 142 that supports the supply conduit 124 is located between an oxygen-enriched air flow fraction outlet port (i.e., oxygen outlet 118) and a collar 152 (i.e., the band). Peacos, III Fig. 1B, [0015] and [0012]. It would have been obvious for Mullin’s clamp 214 to be located at a similar location as disclosed by Peacos, III because such location is recognized in the air separation system art as being suitable to arrange a band member that supports a supply conduit. 
Regarding Claim 12:
Modified Kang does not disclose that the canister fixation feature includes a clevis structure arranged to seat therein a tie rod. 
In the analogous art of canister fixation feature within a vehicle, Gillespie discloses a clevis-like fixture 342 bolted to the forward end 54 of the cylinder block 50. Gillespie Fig. 3, col. 8, ll. 21–29. It is the noted here that the bolt is the tie rod seat therein. It would have been obvious to include Gillespie’s clevis-like fixture 342 with the bolt on Kang’s canister 100 as such structure is known in the vehicle canister art as being suitable for fixing a canister. 
Regarding Claim 13:
Modified Kang does not disclose that the air separation module of claim 10, wherein the inlet cap has a one-piece inlet cap body, the one-piece inlet cap body and the inlet end fixation feature being homogenous in composition and monolithic in construction. 
In the analogous art of gas separation canister modules, Fall discloses a one-piece end cap body (i.e., end cap 48) and hooks (i.e., end fixation feature) that are molded into the end cap. Fall Fig. 5, [0038] and [0043].  Fall also discloses that the hooks are provided to captures handles that facilitate the handling of the element. It would have been obvious to include Fall’s end cap 48 and hooks on both ends of Kang’s canister 100 to facilitate the handling of Kang’s canister 100. With this modification, Kang’s canister 100 would have a one-piece inlet and outlet cap body (i.e., Fall’s end cap 48) and an inlet/outlet end fixation feature (i.e., Fall’s hooks) that are homogenous in composition and monolithic in construction because Fall discloses that the hooks are molded in the end cap 48. 
Regarding Claim 14:
Modified Kang does not disclose that the air separation module of claim 1, wherein the outlet cap has a one-piece outlet cap body, the one-piece outlet cap body and the outlet inlet end fixation feature being homogenous in composition and monolithic in construction.
In the analogous art of gas separation canister modules, Fall discloses a one-piece end cap body (i.e., end cap 48) and hooks (i.e., end fixation feature) that are molded into the end cap. Fall Fig. 5, [0038] and [0043].  Fall also discloses that the hooks are provided to captures handles that facilitate the handling of the element. It would have been obvious to include Fall’s end cap 48 and hooks on both ends of Kang’s canister 100 to facilitate the handling of Kang’s canister 100. With this modification, Kang’s canister 100 would have a one-piece inlet and outlet cap body (i.e., Fall’s end cap 48) and an inlet/outlet end fixation feature (i.e., Fall’s hooks) that are homogenous in composition and monolithic in construction because Fall discloses that the hooks are molded in the end cap 48. 
Regarding Claim 15:
Kang discloses a nitrogen generation system (i.e., nitrogen separator), Kang Fig. 1, p. 1, comprising an air separation module (body tube 100) as recited in claim 1, wherein the canister 100 has a canister inlet flange (i.e., air inlet side closing cap 200) and an axially opposite second flange (i.e., nitrogen outlet side closing cap 300). Id. at Fig. 2, p. 3. Kang also discloses a compressed air source fluidly coupled to the inlet 210 end of the canister 100 and fluidly coupled to the outlet 310 end of the canister 100 by the separator 400. Id. at Fig. 2, p. 3. Additionally, Kang discloses a fuel tank (i.e., nitrogen storage tank) fluidly coupled to the outlet 310 end of the canister 100 and fluidly coupled to the inlet 210 end of the canister 100 by separator 400. Id. at Fig. 2, p. 4. 
Kang does not disclose that the band 610 is evenly spaced between the canister inlet flange and the second flange. 
However, as discussed in claim 5, it would have been obvious to include a third clamp with a mounting end at the middle of the canister to increase mounting stability. With this modification, the band 610 would be evenly spaced between the canister 100 inlet flange 200 and outlet flange 300. 
Regarding Claim 17:
The term one-piece is interpreted according to applicant’s disclosure as “that various portions, e.g., mounting feature, flange, and/or mount, of the associated "one-piece" element are homogenous in composition and monolithic in construction. 
Kang discloses the nitrogen generation system of claim 15, wherein the band 610 and the canister 100, and further comprising a canister fixation feature 613 fixed to the band 610 and arranged for fixation of the air separation module to a vehicle structure. Kang Fig. 2, p. 4. 
Kang does not explicitly disclose that Kang’s clamps 610 and 620 (i.e., the band) would form a one-piece canister body 100.  
In the analogous art of band clamp for canister structures, Lenn discloses that a band clamp 16 attached to a canister end (i.e., pipe end 14) by spot welds. It would have been obvious for Kang’s clamps 610 and 620 to be spot welded on Kang’s canister as such technique is known in the canister clamp fixture art as being suitable to attach clamp to a canister body. With this modification, Kang’s clamps 610 and 620 would form a ‘one-piece” structure, which is homogeneous in composition (i.e., metal) and monolithic in construction (i.e., welding creates a monolithic structure). 
Response to Arguments
Claim Objections
The Examiner maintains the current objection because the applicant introduces the same typo in the amendment. Details are provided above. 
Claim Rejections - 35 USC § 103
The Applicant amended the instant claim 1 to include prior claim 9. Applicant Rem. dated Oct. 17, 2022 (“Applicant Rem.”) p. 7. The applicant argues that Scott shows a band in the middle via interlock 270, which is a weak point of the system. Id. The applicant further argues that a skilled artisan would not be motivated to add fixation feature that bears the weight to the interlock, because the weight or movement of the module could result in interlock being opened and cause the canister/filter to fail. Id. Based on this argument, the applicant submits that the proposed modification would result in a device that fails. Id.   
The examiner disagrees. To start with, if the applicant read the rejection carefully, the applicant would understand that the examiner merely relies on the teaching of Scott to show that a band (Scott’s band 270) could be located between an inlet and a side outlet port. The modification proposed in the previous office action is not to relocate Scott’s band 270 on Kang. The examiner is relocating Kang’s band 610 to be between outlet port 220 and inlet 210 because Scott teaches such location is suitable to place a band. Additionally, as originally rejected in claim 9, Kang’s band 610 serves the function of fixation of the air separation module to a vehicle structure and supports the module as the band comprises a mounting end 613, which is a support. Kang Fig. 2, p. 4. The applicant’s concern about a device fails due to interlock open in response to weight is unnecessary because Scott’s interlock is not involved in modified Kang’s device. Additionally, it is pointed out here that claim 1 requires “a band extending about the separator at a location axially between the oxygen-enriched air flow fraction outlet port and the inlet end of the canister to support the air separation module.” The claim does not require a band to be located in the “middle.” Therefore, the applicant’s argument regarding “a band in the middle of the canister” and “interlock” that joints tubes together are not commensurate in scope with the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nebrigic, WO 2017/106644 A12 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kang reference is the 15-page Foreign Reference dated Jul. 14, 2021. A copy of Kang’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 A copy of the Nebrigic reference is provided with the office action.